11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Jose Luiz Padilla,                            * From the 238th District
                                                Court of Midland County,
                                                Trial Court No. CR39017.

Vs. No. 11-13-00149-CR                        * June 13, 2013

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                McCall, J., and Willson, J.)


     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court=s opinion, the appeal is dismissed.